MICHAEL SATZ, Individually and on behalf of all those similarly situated, Appellant,
v.
RHODES COLLEGES, INC., CORINTHIAN COLLEGES, INC., and FLORIDA METROPOLITAN UNIVERSITY, INC., Appellees.
No. 4D07-2211.
District Court of Appeal of Florida, Fourth District.
April 29, 2009.
Peter N. Price of Peter N. Price, P.A., Hollywood, for appellant.
Christopher J. King and Peter W. Homer of HomerBonner, P.A., and Kevin P. Jacobs of Herron Jacobs Ortiz, P.A., Miami, for appellees.
PER CURIAM.
Affirmed.
POLEN, STEVENSON and DAMOORGIAN, JJ., concur.
Not final until disposition of timely filed motion for rehearing.